Case 1:19-cv-20920-NLH-AMD Document 12 Filed 08/12/20 Page 1 of 17 PageID: 154




                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY


     SHARON MURRAY,                        1:19-cv-20920-NLH-AMD

                    Plaintiff,             OPINION

          v.

     JOHN WOOD COMMUNITY COLLEGE,

                    Defendant.


 APPEARANCES:

 SHARON MURRAY
 1206 W. CORNELL ST.
 VINELAND, NJ 08360

      Plaintiff appearing pro se

 BRYAN ANTHONY SMALL
 KEVIN RICHARD GARDNER
 CONNELL FOLEY LLP
 56 LIVINGSTON AVENUE
 ROSELAND, NJ 07068

      On behalf of Defendant

 HILLMAN, District Judge

      In this matter that concerns claims of breach of contract

 against a community college, pending before the Court is

 Defendant’s motion to dismiss the matter for lack of personal

 jurisdiction. 1   For the reasons expressed below, Defendant’s



 1 Defendant has also moved to dismiss for improper service, or to
 dismiss or transfer for improper venue. Because the Court finds
 that personal jurisdiction is lacking over Defendant, the Court
Case 1:19-cv-20920-NLH-AMD Document 12 Filed 08/12/20 Page 2 of 17 PageID: 155




 motion will be granted, and the matter will be transferred to

 the U.S. District Court for the Central District of Illinois.

                                 BACKGROUND

      Plaintiff, Sharon Murphy, appearing pro se, attended John

 Wood Community College (“JWCC”), a two-year public college

 located in Quincy, Illinois, 2 from 1996 through 1998 for the

 practical nursing program.      Plaintiff claims JWCC issued her a

 nursing assistant certificate in May 1998, and she completed all

 the requirements for the practical nursing program in December

 1998, when she graduated from the program.          Plaintiff claims

 that in March 1999 JWCC refused to issue her diploma because she

 owed money for books.

      At some unspecified time thereafter, Plaintiff paid for the

 books, but she claims that JWCC still refused to issue her

 diploma because she had not successfully completed the

 prerequisite class English 101.          Plaintiff claims that she had

 taken English 101 at JWCC and received a B.

      Plaintiff claims that on June 4, 2012, JWCC agreed that if



 will not consider the other arguments raised in Defendant’s
 motion.

 2 JWCC is a public body founded pursuant to the Illinois Public
 Community College Act, 110 ILL. COMP. STAT. 805, et seq., to
 provide post-secondary education for residents of Illinois
 Community College District No. 539, with its main campus located
 in Quincy, Illinois.


                                      2
Case 1:19-cv-20920-NLH-AMD Document 12 Filed 08/12/20 Page 3 of 17 PageID: 156




 she retook English 101 and transferred the credits to JWCC, it

 would issue her diploma.      Plaintiff relates that she completed,

 and received an A in, English 101 at ITT-Technical Institute in

 the fall of 2012.     Plaintiff transferred the credits to JWCC,

 but Plaintiff claims that during two phone calls in March 2013

 and November 2013, JWCC informed her that it would not accept

 the transfer because ITT-Technical Institute did not have the

 proper accreditations.      Plaintiff further claims that JWCC did

 not accommodate a disability at the time arising from eye

 surgery.

      Plaintiff claims that in January 2018, she called JWCC to

 inquire about her ability to obtain her diploma.          Plaintiff

 claims that JWCC again informed her that she needed to complete

 English 101 from a properly accredited institution.          Plaintiff

 claims that in the spring of 2018 she completed English 101 at

 Cumberland County Community College in New Jersey.          Plaintiff

 claims that “[on] July 11, 2019 Defendant advise[d] Plaintiff

 they have decided not to honor their end of the contract

 agreement again, nor will they refund the thousands of dollars.”

 (Docket No. 1 at 12.)     Plaintiff contends that JWCC failed to

 inform her of “a newly enacted unwritten policy of theirs that

 would have required Plaintiff to complete the English 101 course




                                      3
Case 1:19-cv-20920-NLH-AMD Document 12 Filed 08/12/20 Page 4 of 17 PageID: 157




 within 5 years.” 3   (Id. at 17.)

      In her complaint, Plaintiff has asserted the following

 claims against JWCC: five counts of breach of contract, one

 count of constructive fraud, one count of breach of fiduciary

 duty, one count of actual fraud, and one count of negligence.

 Plaintiff seeks $954,320, “[w]hich is $34,320 in tuition and

 fees to retake program courses.          Materials and equipment

 approximately $20,000.      Loss of income of $1,000,000.       Minus

 mitigating measures of approximately $100,000.”          (Id. at 18.)

      JWCC has moved to dismiss Plaintiff’s claims against it for

 lack of personal jurisdiction.       In the alternative to dismissal,

 JWCC seeks to have the case transferred to the Central District

 of Illinois.    Plaintiff has opposed JWCC’s motion.




 3 For further background, JWCC explains that when Plaintiff
 contacted JWCC in 2018 seeking to obtain her practical nursing
 certificate by completing the course requirements that had
 existed in 1996, JWCC informed Plaintiff that because of changes
 to the practices, procedures, and standards applicable to the
 nursing profession in Illinois and the state licensing
 requirements for such profession, the curriculum that was in
 place when Plaintiff last attended JWCC was outmoded. JWCC
 further explains that JWCC’s academic policies at the time
 Plaintiff enrolled, as outlined in JWCC’s Student Handbook,
 required that a student complete any technical course for
 certificate/degree completion within five years of the then
 current term. Because the 1996 curriculum would not satisfy the
 current requirements for professional licensure in Illinois,
 Plaintiff was informed she would need to complete the current
 curriculum requirements of the practical nursing program.


                                      4
Case 1:19-cv-20920-NLH-AMD Document 12 Filed 08/12/20 Page 5 of 17 PageID: 158




                                 DISCUSSION

      A.    Subject matter jurisdiction

      This Court has jurisdiction over this matter pursuant to 28

 U.S.C. § 1332 because there is complete diversity of citizenship

 between the parties and the amount in controversy exceeds

 $75,000.   Plaintiff is a citizen of New Jersey.         Defendant is a

 citizen of Illinois.

      B.    Standard for Motion to Dismiss for Lack of Personal
            Jurisdiction

      Federal Rule of Civil Procedure 12(b)(2) provides for

 dismissal of an action when the Court does not have personal

 jurisdiction over a defendant.       “Once challenged, the plaintiff

 bears the burden of establishing personal jurisdiction.”

 O’Connor v. Sandy Lane Hotel Co., Ltd., 496 F.3d 312, 316 (3d

 Cir. 2007) (citing Gen. Elec. Co. v. Deutz AG, 270 F.3d 144, 150

 (3d Cir. 2001)).     A Rule 12(b)(2) motion “is inherently a matter

 which requires resolution of factual issues outside the

 pleadings, i.e. whether in personam jurisdiction actually lies.”

 Patterson by Patterson v. F.B.I., 893 F.2d 595, 603–04 (3d Cir.

 1990) (quoting Time Share Vacation Club v. Atlantic Resorts,

 Ltd., 735 F.2d 61 n.9 (3d Cir.1984)) (quotations and other

 citations omitted).     “Once the defense has been raised, then the

 plaintiff must sustain its burden of proof in establishing

 jurisdictional facts through sworn affidavits or other competent


                                      5
Case 1:19-cv-20920-NLH-AMD Document 12 Filed 08/12/20 Page 6 of 17 PageID: 159




 evidence.”    Id.   “[A]t no point may a plaintiff rely on the bare

 pleadings alone in order to withstand a defendant’s Rule

 12(b)(2) motion to dismiss for lack of in personam

 jurisdiction,” and “[o]nce the motion is made, plaintiff must

 respond with actual proofs, not mere allegations.”          Id.

      A defendant is subject to the jurisdiction of a United

 States district court if the defendant “is subject to the

 jurisdiction of a court of general jurisdiction in the state

 where the district court is located[.]”        Fed. R. Civ. P.

 4(k)(1)(A).    “A federal court sitting in New Jersey has

 jurisdiction over parties to the extent provided under New

 Jersey state law.”     Miller Yacht Sales, Inc. v. Smith, 384 F.3d

 93, 96 (3d Cir. 2004)(citations omitted).         The New Jersey long-

 arm statute “permits the exercise of personal jurisdiction to

 the fullest limits of due process.”        IMO Indus., Inc. v. Kiekert

 AG, 155 F.3d 254, 259 (3d Cir. 1998) (citing DeJames v.

 Magnificence Carriers, Inc., 654 F.2d 280, 284 (3d Cir. 1981)).

      Under the Due Process clause, the exercise of personal

 jurisdiction over a non-resident defendant is appropriate when

 the defendant has “certain minimum contacts with [the forum

 state] such that the maintenance of the suit does not offend

 ‘traditional notions of fair play and substantial justice.’”

 Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945) (quoting



                                      6
Case 1:19-cv-20920-NLH-AMD Document 12 Filed 08/12/20 Page 7 of 17 PageID: 160




 Milliken v. Meyer, 311 U.S. 457, 463 (1940)).         A defendant

 establishes minimum contacts by “‘purposefully avail[ing] itself

 of the privilege of conducting activities within the forum

 State,’” thereby invoking “‘the benefits and protections of [the

 forum State’s] laws.’”      Asahi Metal Indus. Co., Ltd. v. Sup. Ct.

 of California, 480 U.S. 102, 109 (1987) (quoting Burger King

 Corp. v. Rudzewicz, 471 U.S. 462, 475 (1985)).          This “purposeful

 availment” requirement assures that the defendant could

 reasonably anticipate being haled into court in the forum and is

 not haled into a forum as a result of “random,” “fortuitous” or

 “attenuated” contacts with the forum state.         See World-Wide

 Volkswagen Corp. v. Woodson, 444 U.S. 286, 297 (1980); see also

 Burger King Corp., 471 U.S. at 472, 475 (internal citations

 omitted).

      In deciding whether a defendant’s contacts with a forum are

 sufficient to confer personal jurisdiction over that party, the

 Court must consider whether such contacts are related to or

 arise out of the cause of action at issue in the case.           The

 Court may exercise specific personal jurisdiction over a

 defendant where the cause of action is related to or arises out

 of activities by the defendant that took place within the forum

 state.   Helicopteros Nacionales de Colombia, S.A. v. Hall, 466

 U.S. 408, 414 n.8 (1984).      If the cause of action has no



                                      7
Case 1:19-cv-20920-NLH-AMD Document 12 Filed 08/12/20 Page 8 of 17 PageID: 161




 relationship to a defendant’s contacts with a forum state, the

 Court may nonetheless exercise general personal jurisdiction if

 the defendant has conducted “continuous and systematic” business

 activities in the forum state.       Id. at 416.

      Once the Court determines that the defendant has minimum

 contacts with the forum state, it must also consider whether the

 assertion of personal jurisdiction over the defendant

 “comport[s] with ‘fair play and substantial justice’” to satisfy

 the due process test.     Burger King Corp., 471 U.S. at 476

 (quoting Int’l Shoe, 326 U.S. at 320).        In this regard, it must

 be reasonable to require the defendant to litigate the suit in

 the forum state, and a court may consider the following factors

 to determine reasonableness: the burden on the defendant, the

 forum state’s interest in adjudicating the dispute, the

 plaintiff’s interest in obtaining convenient and effective

 relief, the interstate judicial system’s interest in obtaining

 an efficient resolution of controversies, and the shared

 interest of the several States in furthering fundamental

 substantive social policies.       Id. at 477 (citing World Wide

 Volkswagen, 444 U.S. at 292).

      In the case of an intentional tort, the “effects test” is

 applied.    The Calder “effects test” requires the plaintiff to

 show the following:



                                      8
Case 1:19-cv-20920-NLH-AMD Document 12 Filed 08/12/20 Page 9 of 17 PageID: 162




      (1) The defendant committed an intentional tort;
      (2) The plaintiff felt the brunt of the harm in the forum
      such that the forum can be said to be the focal point of
      the harm suffered by the plaintiff as a result of that
      tort;
      (3) The defendant expressly aimed his tortious conduct at
      the forum such that the forum can be said to be the focal
      point of the tortious activity.

 IMO Industries, Inc. v. Kiekert AG, 155 F.3d 254, 265–66 (3d

 Cir. 1998) (discussing Calder v. Jones, 465 U.S. 783 (1984))).

 “[I]n order to make out the third prong of this test, the

 plaintiff must show that the defendant knew that the plaintiff

 would suffer the brunt of the harm caused by the tortious

 conduct in the forum, and point to specific activity indicating

 that the defendant expressly aimed its tortious conduct at the

 forum.”   Id.

      C.    Analysis

      JWCC argues the Court lacks personal jurisdiction over it

 because JWCC has no purposeful contacts with New Jersey

 sufficient to establish specific or general jurisdiction.           JWCC

 argues that it is an Illinois public college which Plaintiff

 attended in Illinois in 1996-1998, and its only contact with New

 Jersey relative to Plaintiff is its correspondence with

 Plaintiff which she initiated regarding the requirements to

 award her a diploma.

      Plaintiff argues that JWCC has sufficient contacts with New

 Jersey because of its website, which informs out-of-state


                                      9
Case 1:19-cv-20920-NLH-AMD Document 12 Filed 08/12/20 Page 10 of 17 PageID: 163




 students that they can attend online classes at JWCC.           Plaintiff

 also argues the JWCC knew Plaintiff resided in New Jersey when

 she spoke with them, and JWCC agreed that Plaintiff could take

 the English 101 class in New Jersey and transfer the credits.

       Thus, Plaintiff’s proffered proof to show JWCC’s contacts

 with New Jersey consists of: (1) JWCC’s website, which contains

 information as to how students who do not live in Illinois may

 take classes online at JWCC; (2) her communications with JWCC,

 with her calling and writing JWCC in Illinois, and presumably

 JWCC responding to Plaintiff from Illinois to New Jersey; and

 (3) JWCC’s awareness that Plaintiff resided in New Jersey.            The

 Court finds that Plaintiff has not met her burden of proof to

 provide the requisite jurisdictional facts to establish personal

 jurisdiction over JWCC under any of the applicable tests.

       First, with regard to JWCC’s website, generally applicable

 passive information on an educational institution’s website

 available to view by anyone in any place does not constitute

 “purposeful availment” of business activities in, or such

 “continuous and systematic” contacts with, the forum state as to

 confer in personam jurisdiction.          See, e.g., Christie v. National

 Institute for Newman Studies, 258 F. Supp. 3d 494, 508 (D.N.J.

 2017) (discussing Severinsen v. Widener Univ., 338 N.J. Super.

 42, 51–52, 768 A.2d 200 (App. Div. 2001)) (explaining how in



                                      10
Case 1:19-cv-20920-NLH-AMD Document 12 Filed 08/12/20 Page 11 of 17 PageID: 164




 Severinsen, the plaintiff sued Widener University, a Delaware

 entity, in New Jersey, arguing that although he was injured in a

 university dormitory in Delaware, the university’s advertising

 provided New Jersey with general personal jurisdiction, and the

 court disagreed, reasoning, “‘educational institutions typically

 draw their student body from numerous states, and [the

 plaintiffs’] theory would subject them to suit on non-forum

 related claims in every state where a member of the student body

 resides,’” quoting Gehling v. St. George's School of Medicine,

 Ltd., 773 F.2d 539 (3d Cir. 1985)); see also id. (quotations

 omitted) (further explaining that although college recruitment

 activities involve some advertising and random contacts with New

 Jersey, that activity is too remote to justify the exercise of

 general jurisdiction, and “traditional notions of fair play and

 substantial justice strongly militate against holding that a non-

 profit educational institution renders itself subject to service

 of process in every state of the union from which it may seek or

 attract outstanding athletes or scholars’”); Pinninti v. NRI

 Medical College (NRIAS), 2010 WL 2483992, at *8 (D.N.J. 2010)

 (explaining that the plaintiffs failed to show that the website

 of a medical college located in India was specifically targeted

 to potential applicants in New Jersey, and noting that providing

 information, and even responding to inquiries, “falls short of



                                      11
Case 1:19-cv-20920-NLH-AMD Document 12 Filed 08/12/20 Page 12 of 17 PageID: 165




 constituting the ‘something more’ necessary to demonstrate

 purposeful availment,” and awareness that the NRIAS website could

 be accessed from New Jersey and that New Jersey residents might

 apply for admission after viewing the information on

 the website “does not mean that [NRIAS] purposefully directed

 [its] activities at residents of” New Jersey or purposefully

 availed itself of doing business with New Jersey citizens)

 (citing Kloth v. So. Christian Univ., 494 F. Supp. 2d 273, 279

 (D. Del. 2007) (finding that the university’s website could not

 serve as a basis for specific jurisdiction); Tocci v. Antioch

 Univ., No. 07–1341, 2007 WL 2362592, at *3 (D.N.J. 2007) (same)).

       Here, the information on JWCC’s website explains that JWCC

 is a member of the National Council for State Authorization

 Reciprocity Agreement, and that membership allows out-of-state

 students from fellow NC-SARA participating states to complete

 online and hybrid coursework and programs at JWCC.           See

 https://www.jwcc.edu/programs/online-learning/out-of-state-

 students/.    Simply because a New Jersey resident could view this

 information and choose to take online classes at JWCC does not

 mean that JWCC specifically targeted Plaintiff, 4 or any other New


 4 Plaintiff does not allege that she chose to attend JWCC because
 of its marketing on JWCC’s website such that the website could
 be construed to have specifically targeted Plaintiff in New
 Jersey. The Court recognizes that Plaintiff first attended
 college at JWCC in 1996-1998, and that even if JWCC had a

                                      12
Case 1:19-cv-20920-NLH-AMD Document 12 Filed 08/12/20 Page 13 of 17 PageID: 166




 Jersey resident, in New Jersey, or that JWCC has a continuous and

 systematic presence in New Jersey.        JWCC’s website does not serve

 as a basis for personal jurisdiction over JWCC in this Court.

       Plaintiff’s second and third purported pieces of evidence

 of JWCC’s contacts with New Jersey are similarly deficient,

 either alone or in combination with the other proffered

 evidence.    It appears undisputed that JWCC was aware of

 Plaintiff’s residency in New Jersey, and that JWCC communicated

 with Plaintiff while she was in New Jersey.          Those interactions

 with Plaintiff that were initiated by Plaintiff regarding the

 education she received at JWCC in Illinois fail to establish

 that JWCC: (a) purposefully availed itself of the privilege of

 conducting activities within in New Jersey sufficient to invoke

 the benefits and protections of New Jersey law (specific

 jurisdiction), (b) had generally conducted continuous and

 systematic business activities in the New Jersey (general

 jurisdiction), or (c) expressly aimed its allegedly tortious

 conduct to New Jersey (Calder effects test).          See, e.g.,

 Pinninti, 2010 WL 2483992, at *8 (“The contract between Meena

 and NRIAS in which Meena paid tuition in exchange for a seat in



 website at that time, JWCC most likely did not offer online
 classes. Plaintiff also does not explain where she lived in
 1996-1998, but it appears that Plaintiff resided in Illinois
 when she attended college there.


                                      13
Case 1:19-cv-20920-NLH-AMD Document 12 Filed 08/12/20 Page 14 of 17 PageID: 167




 the NRIAS medical college came about as a result of the

 plaintiffs’ unilateral actions.        The plaintiffs [Meena’s

 parents] called Dr. Mukkamala to inquire about admission, the

 plaintiffs emailed Dr. Mukkamala to inform him that Meena had

 applied, and the plaintiffs sent the completed application and

 full tuition payment to the Michigan address.          All of the

 actions taken by Dr. Mukkamala on behalf of NRIAS directed to

 the plaintiffs in New Jersey, such as Meena's acceptance letter,

 were in response to actions of the plaintiffs and occurred in

 Michigan.    This is insufficient to make the requisite showing

 that NRIAS purposefully avail[ed] itself of the privilege of

 conducting activities within the forum.” (citing Tocci, 2007 WL

 2362592, at *4 (declining to impose specific jurisdiction where

 the defendant university “was merely responding to actions taken

 by” the plaintiff)) (other citations omitted); see also Isaacs

 v. Arizona Bd. of Regents, 608 F. App’x 70, 76 (3d Cir. 2015)

 (where the plaintiff, who lived in Pennsylvania, sued Dartmouth

 College, located in New Hampshire, in Pennsylvania regarding his

 termination from a psychiatry residency, affirming the district

 court, which found that even though Dartmouth College recruits

 athletes and faculty in Pennsylvania, and targets highly-

 qualified Pennsylvania high school students through emails and

 its website and admits them, among other similar things,



                                      14
Case 1:19-cv-20920-NLH-AMD Document 12 Filed 08/12/20 Page 15 of 17 PageID: 168




 these de minimis contacts, which any national university may

 have, do not relate to the allegations in the plaintiff’s

 amended complaint and are insufficient to

 establish personal jurisdiction in the Eastern District of

 Pennsylvania, and further to the extent that the plaintiff was

 harmed, Pennsylvania was not the focal point of the harm, nor

 did Dartmouth College expressly aim tortious conduct at

 Pennsylvania”).

       In sum, Plaintiff attended JWCC in Illinois and

 unilaterally contacted JWCC over the years regarding her

 education at JWCC in Illinois.       Plaintiff’s choice of residence

 after her attendance at an Illinois college and Plaintiff’s

 unilateral communications with an Illinois college over the

 years does not, without more, establish personal jurisdiction

 over JWCC.    Plaintiff has failed to meet her burden of

 establishing personal jurisdiction over JWCC in New Jersey.

       At this juncture, the Court must decide whether to dismiss

 Plaintiff’s complaint or transfer it to another court that may

 exercise personal jurisdiction over JWCC.         The applicable

 statutory provision is 28 U.S.C. § 1631, which governs transfer

 when there is “a want of jurisdiction.”         See Chavez, 836 F.3d at

 224 (explaining that where a court determines that personal

 jurisdiction over the defendants is lacking, the determination



                                      15
Case 1:19-cv-20920-NLH-AMD Document 12 Filed 08/12/20 Page 16 of 17 PageID: 169




 of whether to dismiss or transfer is governed by 28 U.S.C. §

 1631 and not 28 U.S.C. § 1406(a), which concerns improper

 venue).    Section 1631 provides in relevant part:

       [Where a] court finds that there is a want of jurisdiction,
       the court shall, if it is in the interest of justice,
       transfer such action or appeal to any other such court . .
       . in which the action or appeal could have been brought at
       the time it was filed or noticed, and the action or appeal
       shall proceed as if it had been filed in or noticed for the
       court to which it is transferred on the date upon which it
       was actually filed in or noticed for the court from which
       it is transferred.

 28 U.S.C. § 1631 (“Transfer to cure want of jurisdiction”).

       In this case, JWCC concedes that personal jurisdiction

 exists over it in the U.S. District Court for the Central

 District of Illinois.      The Court does not find any factors that

 compel the harsh result of dismissal rather than transfer. 5           See,



 5 In her opposition to JWCC’s motion, Plaintiff argues that the
 transfer of her case to Illinois would “create a substantial
 burden and hardship on the Plaintiff, in turn denying her right
 to a fair process.” (Docket No. 7 at 4.) The Court recognizes
 that Plaintiff’s residence in New Jersey and her pro se status
 may cause her inconvenience, but the focus of the personal
 jurisdiction analysis is the fairness to the defendant - not the
 plaintiff. See, infa, Burger King Corp., 471 U.S. at 476. If
 Plaintiff does not wish to pursue her claims against JWCC in
 Illinois, she may avail herself of Fed. R. Civ. P. 41(a)(1)
 (regarding voluntary dismissal by a plaintiff). The Court notes
 that Plaintiff relates that she “is very willing to resolve the
 matter without the court, if the Defendant is also willing to
 resolve the matter.” (Docket No. 7 at 4.) Lacking
 jurisdiction, this Court will not compel mediation which the
 parties are free to pursue on their own or as directed by the
 transferee court.


                                      16
Case 1:19-cv-20920-NLH-AMD Document 12 Filed 08/12/20 Page 17 of 17 PageID: 170




 e.g., Chavez, 836 F.3d at 224 (affirming the district court’s

 finding that the defendant was not “at home” in Delaware under

 general jurisdiction, but reversing the district court’s

 dismissal, rather than transfer, of the action, finding that the

 interests of justice supported transfer, particularly when the

 plaintiff sought transfer to New Jersey in the event that the

 district court determined that personal jurisdiction was lacking

 in Delaware).     Consequently, the Court will transfer the action

 to the Central District of Illinois.

                                 CONCLUSION

       For the reasons expressed above, the Court finds that

 personal jurisdiction over JWCC for Plaintiff’s claims against

 it is lacking.     The Court will transfer the case to the U.S.

 District Court for the Central District of Illinois.

       An appropriate Order will be entered.



 Date: August 12, 2020                       s/ Noel L. Hillman
 At Camden, New Jersey                     NOEL L. HILLMAN, U.S.D.J.




                                      17
